Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                March 30, 2015



Clerk
Court of Appeals of Texas, Twelfth District
1517 W. Front Street                               12lh Court of Appeals District
Suite 354
Tyler, TX 75702


        Re:   Charles Christopher Lancaster            CATHY 5. Lu^.\, v^i-fc
              v. Natrenia L. Hicks, et al.
              No. 14-8203
              (Your No. 12-13-00283-CV)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

      The motion of petitioner for leave to proceed in forma pauperis is
denied, and the petition for a writ of certiorari is dismissed. See Rule 39.8.



                                          Sincerely,


                                                                    ^t\
                                          Scott S. Harris, Clerk